EXHIBIT CERTIFICATE OF SECRETARY I, JOHN M. LOWBER, the duly elected and acting Secretary of General Communication, Inc., an Alaska corporation ("Company"), do hereby certify and declare that the resolution of the Company's Board of Directors contained in the minutes of its meeting attached hereto as Exhibit 99.3A is a true and correct copy of that resolution as contained in those minutes duly adopted by the Company's Board of Directors at its meeting held on August 17, 2007. Executed this 31st day of July 2008 at Anchorage, Alaska. GENERAL COMMUNICATION, INC. By:_/s/_John M. Lowber John M.
